DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielman Jr et al (U.S. Patent Application Publication No. 2017/01113591).
As to Claim 1, Spielman discloses a method for tipping out a cargo load from a reception unit, comprising: 
Providing the reception unit (118) on a lifting device of a work machine; 
Performing a tipping out process of a mass of cargo load from the reception unit (118);
Detecting a predetermined residual mass of the cargo load remaining in the reception unit (Paragraphs 0007, 0024 and 0043); 
Detecting a predetermined loading mass tipped out during the tipping step (Paragraphs 0007, 0024 and 0032); and 
Completing the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraph 0007).  
As to Claim 2, Spielman discloses the invention of Claim 1 (Refer to Claim 1 discussion). Spielman also discloses further comprising determining a mass of the cargo load as an initial mass of the cargo load contained in the reception unit (118) before the tipping out process or as a current mass of the cargo load contained in the reception unit during the tipping out process (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 3, Spielman discloses the invention of Claim 2 (Refer to Claim 2 discussion). Spielman also discloses further comprising determining the residual mass as a function of the determined initial mass (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 4, Spielman discloses the invention of Claim 1 (Refer to Claim 1 discussion). Spielman also discloses further comprising determining the residual mass as a function of the predetermined loading mass (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 5, Spielman discloses the invention of Claim 4 (Refer to Claim 4 discussion). Spielman also discloses wherein, before completing the tipping out process, comparing the current mass of the cargo load contained in the reception unit (118) with the predetermined residual mass (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 6, Spielman discloses the invention of Claim 1 (Refer to Claim 1 discussion). Spielman also discloses further comprising: providing the lifting device as a boom (114) tiltably mounted about a first tilt axis relative to the work machine, the reception unit (118) tiltably mounted about a second tilt axis relative to the boom (Figure 2); and determining the mass of the cargo load contained in the reception unit as a function of at least one a mass of the boom, a mass of the reception unit (Paragraphs 0007, 0024, 0032 and 0043), a torque about the first tilt axis, a torque about the second tilt axis, a centroid of the mass of the boom with respect to the first tilt axis, and a centroid of the mass of the reception unit with respect to the second tilt axis.  
As to Claim 7, Spielman discloses the invention of Claim 1 (Refer to Claim 1 discussion). Spielman also discloses further comprising, during the tipping out process, modifying a tipping angle of the reception unit relative to a reference straight line in a tipping out direction (Figure 2).  
As to Claim 8, Spielman discloses the invention of Claim 7 (Refer to Claim 7 discussion). Spielman also discloses further comprising performing the determination of the current mass or the modification of the tipping angle during the tipping out process after a defined time interval has elapsed (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 9, Spielman discloses the invention of Claim 7 (Refer to Claim 7 discussion). Spielman also discloses wherein the predetermined residual mass or the predetermined loading mass is detected as a function of a setpoint value, reached during the tipping out process, of the tipping angle of the reception unit (Paragraphs 0007, 0024, 0032 and 0043).  
As to Claim 12, Spielman discloses the invention of Claim 9 (Refer to Claim 9 discussion). Spielman also discloses further comprising performing at least one shaking process during the tipping out process (Figure 2. Bucket can be moved up and down to shake the contents).  
As to Claim 13, Spielman discloses the invention of Claim 12 (Refer to Claim 12 discussion). Spielman also discloses further comprising tipping the reception unit (118) at least once counter to the tipping out direction and at least once in the tipping out direction (Figure 2. Bucket can be moved up and down).  
As to Claim 14, Spielman discloses the invention of Claim 7 (Refer to Claim 7 discussion). Spielman also discloses further comprising tipping the reception unit (118) counter to the tipping out direction at the completion of or during the completion of the tipping out process (Figure 2. Bucket can be moved up and down).  
As to Claim 15, Spielman discloses the invention of Claim 1 (Refer to Claim 1 discussion). Spielman also discloses further comprising signalling (Paragraph 0006) at least one of a current mass of the cargo load contained in the reception unit (110), a current total mass of the cargo load already 17Attorney Docket: P27255-US-ORD tipped out at a loading site, a target total mass of the cargo load to be tipped out at a loading site, a difference between the target total mass and the current total mass at a loading site, a number of tipping out processes already carried out which corresponds to a current total mass of the cargo load already tipped out at a loading site, and a specific feature of the cargo load.  
As to Claim 16, Spielman discloses a work machine, comprising: 
A lifting device formed as a boom (114) tiltably mounted about a first tilt axis; 
A reception unit (118) coupled to the lifting device, the reception unit being tiltably mounted about a second tilt axis relative to the boom; and 
A control unit (200) operably controlling the lifting device and reception unit; 
Wherein, the reception unit (118) is configured to contain a cargo load; 
Wherein, the control unit performs a tipping out process of a mass of the cargo load from the reception unit (118), detects a predetermined residual mass of the cargo load remaining in the reception unit, detects a predetermined loading mass tipped out during the tipping out process (Paragraphs 0007, 0024 and 0043), and completes the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraphs 0007, 0024 and 0043).  
As to Claim 17, Spielman discloses the invention of Claim 16 (Refer to Claim 16 discussion). Spielman also discloses wherein the control unit (200) determines the mass of the cargo load contained in the reception unit as a function of at least one a mass of the boom, a mass of the reception unit (Paragraphs 0007, 0024 and 0043), a torque about the first tilt axis, a torque about the second tilt axis, a centroid of the mass of the boom with respect to the first tilt axis, and a centroid of the mass of the reception unit with respect to the second tilt axis.  
As to Claim 18, Spielman discloses a method of tipping a cargo load from a reception unit, comprising: 
Providing the reception unit (118) on a lifting device of a work machine; 
Operably controlling the reception unit via a control unit (200) to perform a tipping process by tipping a mass of cargo load from the reception unit; 
Detecting a predetermined residual mass of the cargo load remaining in the reception unit (Paragraphs 0007, 0024 and 0043);
Detecting a predetermined loading mass tipped out during the tipping step (Paragraphs 0007, 0024 and 0043); 
Comparing a current mass of the cargo load contained in the reception unit with the predetermined residual mass (Paragraphs 0007, 0024 and 0043); and  18Attorney Docket: P27255-US-ORD 
Completing the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraphs 0007, 0024 and 0043).  
As to Claim 19, Spielman discloses the invention of Claim 18 (Refer to Claim 18 discussion). Spielman also discloses further comprising determining a mass of the cargo load as an initial mass of the cargo load contained in the reception unit (118) before the tipping process or as a current mass of the cargo load contained in the reception unit during the tipping process (Paragraphs 0007, 0024 and 0043).  
Claims 1, 7-11, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godsey (U.S. Patent Application Publication No. 2018/0364091).
As to Claim 1, Godsey discloses a method for tipping out a cargo load from a reception unit, comprising: 
Providing the reception unit (191) on a lifting device of a work machine; 
Performing a tipping out process (Paragraph 0073) of a mass of cargo load from the reception unit (191);
Detecting a predetermined residual mass of the cargo load remaining in the reception unit (Paragraphs 0080 to 0084); 
Detecting a predetermined loading mass tipped out during the tipping step (Paragraphs 0080 to 0084); and 
Completing the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraph 0083).  
As to Claim 7, Godsey discloses the invention of Claim 1 (Refer to Claim 1 discussion). Godsey also discloses further comprising, during the tipping out process, modifying a tipping angle of the reception unit relative to a reference straight line in a tipping out direction (Paragraph 0083).  
As to Claim 8, Godsey discloses the invention of Claim 7 (Refer to Claim 7 discussion). Godsey also discloses further comprising performing the determination of the current mass or the modification of the tipping angle during the tipping out process after a defined time interval has elapsed (Paragraph 0083).  
As to Claim 9, Godsey discloses the invention of Claim 7 (Refer to Claim 7 discussion). Godsey also discloses wherein the predetermined residual mass or the predetermined loading mass is detected as a function of a setpoint value, reached during the tipping out process, of the tipping angle of the reception unit (Paragraph 0083).  
As to Claim 10, Godsey discloses the invention of Claim 9 (Refer to Claim 9 discussion). Godsey also discloses providing calibration data; and deriving the setpoint value of the tipping angle from provided calibration data (Paragraph 0075). 
As to Claim 11, Godsey discloses the invention of Claim 9 (Refer to Claim 9 discussion). Godsey also discloses wherein calibration data represent a ratio between a mass of the cargo load and a tipping angle of the reception unit relative to a reference straight line (Paragraph 0075).
As to Claim 16, Godsey discloses a work machine, comprising: 
A lifting device formed as a boom (193) tiltably mounted about a first tilt axis; 
A reception unit (191) coupled to the lifting device, the reception unit being tiltably mounted about a second tilt axis relative to the boom; and 
A control unit (200) operably controlling the lifting device and reception unit; 
Wherein, the reception unit (191) is configured to contain a cargo load; 
Wherein, the control unit performs a tipping out process of a mass of the cargo load from the reception unit (191), detects a predetermined residual mass of the cargo load remaining in the reception unit, detects a predetermined loading mass tipped out during the tipping out process (Paragraphs 0080 to 0084), and completes the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraphs 0080 to 0084).  
As to Claim 18, Godsey discloses a method of tipping a cargo load from a reception unit, comprising: 
Providing the reception unit (191) on a lifting device of a work machine; 
Operably controlling the reception unit via a control unit (200) to perform a tipping process by tipping a mass of cargo load from the reception unit; 
Detecting a predetermined residual mass of the cargo load remaining in the reception unit (Paragraphs 0080 to 0084);
Detecting a predetermined loading mass tipped out during the tipping step (Paragraphs 0080 to 0084); 
Comparing a current mass of the cargo load contained in the reception unit with the predetermined residual mass (Paragraphs 0080 to 0084); and  18Attorney Docket: P27255-US-ORD 
Completing the tipping out process as a function of the predetermined residual mass or the predetermined loading mass (Paragraphs 0080 to 0084).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spielman Jr et al (U.S. Patent Application Publication No. 2017/01113591) in view of Godsey (U.S. Patent Application Publication No. 2018/0364091).
As to Claim 10, Spielman discloses the invention of Claim 9 (Refer to Claim 9 discussion). However, Spielman is silent about further comprising providing calibration data; and deriving the setpoint value of the tipping angle from provided calibration data. Godsey discloses providing calibration data; and deriving the setpoint value of the tipping angle from provided calibration data (Paragraphs 0009, 0075 and 0083). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide calibration data; and derive the setpoint value of the tipping angle from provided calibration data. The motivation would have been to keep desired thresholds. 
As to Claim 11, Spielman discloses the invention of Claim 9 (Refer to Claim 9 discussion). However, Spielman is silent about wherein calibration data represent a ratio between a mass of the cargo load and a tipping angle of the reception unit relative to a reference straight line. Godsey discloses wherein calibration data represent a ratio between a mass of the cargo load and a tipping angle of the reception unit relative to a reference straight line (Paragraphs 0009, 0075 and 0083). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the calibration data represent a ratio between a mass of the cargo load and a tipping angle of the reception unit relative to a reference straight line. The motivation would have been to keep desired thresholds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678